DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As discussed in the interview of 5/6/2022, the recitation of the fiber Bragg grating, optical sensor-based methods of the instant invention now properly recite the real-time processing of reference, location, position, and display of mapping data with imaging data onto a display such that reference data of the fiber Bragg sensors are in particular positions/locations relative to a patient/body, whereby the sensor includes Bragg grating fibers inside a cable and running along the length of the cable, and whereby the fibers are physically connected to a surgical device itself during a surgical procedure. This combined with the defining of the location, position of the device based on the sensor elements, and mapping of imaging data received from an imaging device with the Bragg optical sensor elements in order to transfer mapped imaging date in combination with sensor data continuously to a display to show position of a device relative to the mapped imaging data. References like those of record to Richmond et al (US 2017/0202623) fail to disclose the methods which include Bragg grating sensor elements along the length of the device and physically connected to the surgical device, while also being continuously processed and integrated with mapped imaging data to update a display for the control of a surgical procedure.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793